Citation Nr: 1451393	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09- 31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1966 to January 1969 and with the United States Navy from October 1974 to July 1977, to include a tour of duty in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen the previously denied claim of service connection for alcohol dependence because new and material evidence had not been submitted.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Although the Veteran requested a Board hearing in September 2008 and again in August 2009, the Board notes that the Veteran formally cancelled such requests in a November 2013 written correspondence.  As such, the Board considers his previous requests withdrawn.

The issue on appeal was previously reopened and remanded by the Board in April 2014 for further evidentiary development to provide the Veteran with appropriate notice for the claim of service connection for alcohol dependence on a secondary basis and to obtain a VA medical opinion as to the etiology of the Veteran's alcohol dependency disorder.   For the reasons discussed in detail below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim on appeal was remanded by the Board in April 2014, in part, for a medical opinion to assist in determining the etiology of the Veteran's alcohol dependence.  As specifically noted by the Board in its remand, the Veteran "has a current disability of alcohol dependence."  A VA examiner was asked to review the evidence of record and provide an opinion as to (1) whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence is caused by his service-connected dermatitis of the hands and feet or his service-connected anxiety disorder; and (2) whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence is aggravated by his service-connected dermatitis of the hands and feet or his service-connected anxiety disorder.

A medical opinion was obtained in May 2014.  The examiner noted that he reviewed the electronic medical record.  The examiner then stated that the Veteran had a history of alcohol abuse, but had been sober for over 12 years.  Further, the VA examiner noted that, although the Veteran was noted to meet the criteria for a diagnosis of mild anxiety disorder, there was "no evidence of current alcohol abuse."  Therefore, the examiner stated that the Veteran could not be "service-connected for such a condition since there is no evidence that it is currently an active diagnosis."  

The Board finds the May 2014 VA medical opinion to be inadequate as it is based on inaccurate legal and factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A "current disability "includes any disorder shown at any time during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran's alcohol dependence may be in remission at the present time, this is not sufficient evidence to deny the claim.  Further, although the May 2014 VA examiner noted that the Veteran had been sober for 12 years, a June 2013 VA treatment note (in Virtual VA) reflects that the Veteran reported that he stopped drinking five years ago (i.e., in approximately 2008 and within the appeal period).  Additionally, the May 2014 VA examiner did not opine as to whether the Veteran's alcohol dependence was caused or aggravated by his service-connected dermatitis of the hands and feet.  For these reasons, the Board finds that a new medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a medical opinion from an appropriate VA physician to assist in determining the etiology of the Veteran's alcohol dependence disorder.  The examiner must be furnished the entire record for review.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence is caused by his service-connected dermatitis of the hands and feet or his service-connected anxiety disorder.

b. Whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence is aggravated by his service-connected dermatitis of the hands and feet or his service-connected anxiety disorder.

(The examiner should assume that the Veteran has a current diagnosis of alcohol dependence, albeit in remission.)

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

